DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 3/1/22 have been fully considered and entered. The specification has been amended as requested. Claims 1-8 and 10-14 have been amended as requested. Applicant’s amendments to claims 1-8 and 10-14 are found sufficient to overcome the 112 2nd paragraph rejections set forth in Final Action dated 9/2/21 and the Advisory Action dated 2/16/22. As such, these rejections are hereby withdrawn. Claims 1-14 are in condition for allowance. 

Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: Claims 1-14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-14 are allowed over the cited prior art. With specific regard to claim 1, presently there is no known prior art which teach or fairly suggest the claimed plurality of single multi-filament spun yarns wherein at least one fiber from the plurality of multi-spun yarns is extracted at least in part. Claims 2-14 are allowable as they depend either directly or indirectly from independent claim 1. 




Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789